     Case 2:21-cv-00166-RFB-EJY Document 24 Filed 08/20/21 Page 1 of 3




 1   THOMAS E. WINNER
     Nevada Bar No. 5168
 2   LARA L. MILLER
     Nevada Bar No. 12618
 3   WINNER BOOZE & ZARCONE
     1117 South Rancho Drive
 4   Las Vegas, Nevada 89102
     Phone (702) 243-7000
 5   Facsimile (702) 243-7059
     twinner@winnerfirm.com
 6   lmiller@winnerfirm.com

 7   Attorneys for GEICO Advantage Insurance Company

 8                                   UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10
     BRYAN HUMAN, an individual,                        CASE NO.: 2:21-cv-00166-RFB-EJY
11
                    Plaintiff,
12
     vs.
13
     GEICO ADVANTAGE INSURANCE
14   COMPANY, Inc.; DOES I-X; and ROE
     CORPORATIONS I-X, inclusive,
15
                    Defendants.
16

17      STIPULATION AND ORDER TO DISMISS WITH PREJUDICE PLAINTIFF’S
18   CAUSES OF ACTION FOR VIOLATION OF NEVADA UNFAIR CLAIMS PRACTICES
      ACT AND TORTIOUS BREACH OF THE IMPLIED COVENANT OF GOOD FAITH
19                           AND FAIR DEALING
20

21                  IT IS HEREBY STIPULATED AND AGREED by and between Leslie Stovall of Stovall

22   & Associates, attorney for Plaintiff, BRYAN HUMAN, and Thomas E. Winner and Lara L.

23   Miller, of the law firm of Winner, Booze & Zarcone, attorneys for Defendant, GEICO
24
     ADVANTAGE INSURANCE COMPANY that Plaintiff’s Amended Complaint alleges causes
25
     of action for Breach of Contract, Violation of the Nevada Unfair Claims Practices Act, including
26
     punitive damages, and Tortious Breach of Implied Covenant of Good Faith and Fair Dealing,
27
     including punitive damages.
28
                                                 Page 1 of 3
     1371222.docx
Case 2:21-cv-00166-RFB-EJY Document 24 Filed 08/20/21 Page 2 of 3
Case 2:21-cv-00166-RFB-EJY Document 24 Filed 08/20/21 Page 3 of 3




                  20th              August
